

117 S2842 IS: Respecting Our Ser­vice­mem­bers Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2842IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to prohibit the Secretary of Defense from requiring that members of the Armed Forces receive a COVID–19 vaccine, and for other purposes.1.Short titleThis Act may be cited as the Respecting Our Ser­vice­mem­bers Act.2.Prohibition on COVID–19 vaccination requirements for members of the Armed Forces(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1110b the following new section:1110c.Prohibition on COVID–19 vaccination requirement(a)In generalThe Secretary of Defense may not require any member of an Armed Force to receive a vaccine with respect to the Coronavirus Disease 2019 (COVID–19).(b)Member of an Armed Force definedIn this section the term member of an Armed Force means a member of the Army, Navy, Air Force, Marine Corps, Coast Guard, or Space Force, including any member of a reserve component thereof on active service or active status..(b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1110b the following new item:1110c. Prohibition on COVID–19 vaccination requirement..